DETAILED ACTION
Status of Claims
As per the submission to the Office filed on 09/19/2022, the following represents the changes from the previous claims: Claims 1-3 and 5-7 were amended, claim 4 was canceled, and Claims 8-21 are new. Claims 1-3 and 5-21 are presented for examination. 

Claim Rejections - 35 USC § 103
2. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. 	Claims 1-3, 5, 7-9, and 11-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Renforth (US Patent Publication 2006/0054106) in view of Wax (US 5,041,049) and Walterscheid et al. (US 9,566,532).
	a. Regarding claim 1, Renforth teaches a method of entertaining a cat and stimulating its hunt and prey instincts comprising placing a pet toy in the vicinity of the cat, the pet toy comprising a pet toy body 105 having a cavity and a rigid insert 120 having a smooth surface and sized to fit within and be retained by the cavity such that the rigid insert is aligned with the center of the pet toy body [FIGS. 2B-2G] and wherein a portion of said rigid insert extends outside of cavity such that a portion of the rigid insert is in contact with a support surface for the pet toy during play [ball 120 extends partially through a large bottom hole 147 of the body 105. The bottom hole 147 is sized larger than the segment of the ball 120 extending through the hole 147 to permit rotation of the ball 120. This configuration allows a person or a cat to propel the toy along a horizontal surface by pushing the toy 100, causing the ball 120 contacting the horizontal surface to rotate [0116]].
	Renforth does not specifically teach the cavity having a smooth surface and a rigid insert having a smooth surface and coefficient of friction less than that of the pet toy body, wherein the rigid insert is sized to frictionally fit within and be retained by the cavity such that the rigid insert is capable of rotation about any axis when retained by the cavity. Wax teaches cavity 14 having a smooth surface and a rigid insert 30 having a smooth surface and coefficient of friction less than that of the pet toy body 12, wherein rigid insert 30 is sized to frictionally fit within and be retained by the cavity such that the rigid insert is capable of rotation about any axis when retained by the cavity [As best shown in FIG. 4, the underside of the body (12) has a socket (14) defining a hemisphere, col. 2 lines 19-20; spherical ball (30) is received in the socket (14) and is held in position by a retainer (40), col. 2 lines 24-25; retainer (40) has a surface (44) that forms a continuation of the hemisphere defined by the socket (14) (FIG. 2), col. 2 lines 27-29]] for the purpose of providing a toy with a smooth spherical ball received in a smooth socket which directs the movement and direction of the toy over uneven contours while maintaining solid contact with a support surface.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Renforth to include the cavity having a smooth surface and a rigid insert having a smooth surface and coefficient of friction less than that of the pet toy body, wherein the rigid insert is sized to frictionally fit within and be retained by the cavity such that the rigid insert is capable of rotation about any axis when retained by the cavity as taught by Wax because doing so would have provided a toy with a smooth spherical ball received in a smooth socket which directs the movement and direction of the toy over uneven contours while maintaining solid contact with a support surface.
Renforth in view of Wax does not specifically teach the rigid insert is heavier than the pet toy body. Walterscheid teaches rigid insert 34 is heavier than pet toy body 20 [spherical mass 34 is preferably a metal ball bearing or a glass marble. As such, the spherical mass 34 is much heavier than the weight of the hollow body 20. Accordingly, when taken as a complete system, the center of gravity for the entire rolling toy character 12 is only slightly offset from the geometrical center of the spherical mass 34. This provides the rolling toy character 12 with a very low center of gravity that makes it very difficult to tip the rolling toy character 12 onto its side. Rather, the rolling toy character 12 is far more stable in its upright position than it would be in any tipped position. If the rolling toy character 12 ever were to tip to one side, the rolling toy character 12 would immediately upright itself, col. 3 lines 16-28] for the purpose of providing a rolling toy with a smooth, rigid spherical insert disposed within a cavity of the hollow toy body that is much heavier than the weight of the hollow body so a very low center of gravity makes it very difficult to tip the rolling toy character onto its side and if the toy were to tip to one side, would immediately upright itself adding to the play value of the toy.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pet toy taught by Renforth in view of Wax to include the rigid insert is heavier than pet toy body as taught by Walterscheid because doing so would have provided a rolling toy with a smooth, rigid spherical insert disposed within a cavity of the hollow toy body that is much heavier than the weight of the hollow body so a very low center of gravity makes it very difficult to tip the rolling toy character onto its side and if the toy were to tip to one side, would immediately upright itself adding to the play value of the toy.
	b. Regarding claim 2, Renforth in view of Wax and Walterscheid teaches (references to Renforth) the method of claim 1 wherein the cavity is substantially spherical [FIG. 1A].
	c. Regarding claim 3, Renforth in view of Wax and Walterscheid teaches (references to Renforth) the method of claim 2 wherein rigid insert 120 is substantially spherical [Inside the body 105 resides a rotating element, such as a ball 120, typically spherical [0113]].
d. Regarding claim 5, Renforth in view of Wax and Walterscheid teaches (references to Walterscheid) the method of claim 4 wherein rigid insert 34 comprises steel [spherical mass 34 is preferably a metal ball bearing, col. 3 line 16].
e. Regarding claim 7, Renforth teaches a pet toy for entertaining a cat and stimulating its hunt and prey instincts, the pet toy comprising a pet toy body 105 having a cavity wherein a center of the cavity is aligned with a center of the pet toy body [FIGS. 2B-2G]; and a rigid insert 120 having a smooth surface, wherein rigid insert 120 is sized to fit within and be retained by the cavity, the rigid insert is aligned with the center of the pet toy body [FIGS. 2B-2G] and a portion of the rigid insert extends outside of cavity such that a portion of said the rigid insert is in contact with a support surface for the pet toy during play [ball 120 extends partially through a large bottom hole 147 of the body 105. The bottom hole 147 is sized larger than the segment of the ball 120 extending through the hole 147 to permit rotation of the ball 120. This configuration allows a person or a cat to propel the toy along a horizontal surface by pushing the toy 100, causing the ball 120 contacting the horizontal surface to rotate [0116]].
Renforth does not specifically teach a cavity having a smooth surface and a rigid insert having a smooth surface and coefficient of friction less than that of the pet toy body, and the rigid insert is sized to frictionally fit within and be retained by said the cavity the rigid insert is capable of rotation about any axis when retained by the cavity. Wax teaches cavity 14 having a smooth surface and a rigid insert 30 having a smooth surface and coefficient of friction less than that of pet toy body 12, and rigid insert 30 is sized to frictionally fit within and be retained by said the cavity the rigid insert is capable of rotation about any axis when retained by the cavity  [As best shown in FIG. 4, the underside of the body (12) has a socket (14) defining a hemisphere, col. 2 lines 19-20; spherical ball (30) is received in the socket (14) and is held in position by a retainer (40), col. 2 lines 24-25; retainer (40) has a surface (44) that forms a continuation of the hemisphere defined by the socket (14) (FIG. 2), col. 2 lines 27-29] for the purpose of providing a toy with a smooth spherical ball received in a smooth socket which directs the movement and direction of the toy over uneven contours while maintaining solid contact with a support surface.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Renforth to include a cavity having a smooth surface and a rigid insert having a smooth surface and coefficient of friction less than that of the pet toy body, and the rigid insert is sized to frictionally fit within and be retained by said the cavity the rigid insert is capable of rotation about any axis when retained by the cavity as taught by Wax because doing so would have provided a toy with a smooth spherical ball received in a smooth socket which directs the movement and direction of the toy over uneven contours while maintaining solid contact with a support surface.
Renforth in view of Wax does not specifically teach the rigid insert is heavier than the pet toy body. Walterscheid teaches rigid insert 34 is heavier than pet toy body 20 [spherical mass 34 is preferably a metal ball bearing or a glass marble. As such, the spherical mass 34 is much heavier than the weight of the hollow body 20. Accordingly, when taken as a complete system, the center of gravity for the entire rolling toy character 12 is only slightly offset from the geometrical center of the spherical mass 34. This provides the rolling toy character 12 with a very low center of gravity that makes it very difficult to tip the rolling toy character 12 onto its side. Rather, the rolling toy character 12 is far more stable in its upright position than it would be in any tipped position. If the rolling toy character 12 ever were to tip to one side, the rolling toy character 12 would immediately upright itself, col. 3 lines 16-28] for the purpose of providing a rolling toy with a smooth, rigid spherical insert disposed within a cavity of the hollow toy body that is much heavier than the weight of the hollow body so a very low center of gravity makes it very difficult to tip the rolling toy character onto its side and if the toy were to tip to one side, would immediately upright itself adding to the play value of the toy.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pet toy taught by Renforth in view of Wax to include the rigid insert is heavier than pet toy body as taught by Walterscheid because doing so would have provided a rolling toy with a smooth, rigid spherical insert disposed within a cavity of the hollow toy body that is much heavier than the weight of the hollow body so a very low center of gravity makes it very difficult to tip the rolling toy character onto its side and if the toy were to tip to one side, would immediately upright itself adding to the play value of the toy.
f. Regarding claim 8, Renforth in view of Wax and Walterscheid teaches (references to Renforth) the pet toy of claim 7 wherein both the cavity and rigid insert 120 are substantially spherical [FIG. 1A].
g. Regarding claim 9, Renforth in view of Wax and Walterscheid teaches (references to Walterscheid) the pet toy of claim 7 wherein rigid insert 34 comprises steel [spherical mass 34 is preferably a metal ball bearing, col. 3 line 16].
h. Regarding claim 11, Renforth in view of Wax and Walterscheid teaches (references to Wax) the pet toy of claim 7 wherein a diameter of rigid insert 30 is equal to a diameter of cavity 14 [FIG. 3].
i. Regarding claim 12, Renforth in view of Wax and Walterscheid teaches (references to Renforth) the pet toy of claim 7 wherein an entirety of the cavity is disposed in a single body member of pet toy body 105 [FIGS. 2B-2G].
j. Regarding claim 13, Renforth in view of Wax and Walterscheid teaches (references to Renforth) the pet toy of claim 7 wherein rigid insert 120 is the only component that contacts the support surface and facilitates movement of the pet toy during play [ball 120 extends partially through a large bottom hole 147 of the body 105. The bottom hole 147 is sized larger than the segment of the ball 120 extending through the hole 147 to permit rotation of the ball 120. This configuration allows a person or a cat to propel the toy along a horizontal surface by pushing the toy 100, causing the ball 120 contacting the horizontal surface to rotate [0116]].
k. Regarding claim 14, Renforth in view of Wax and Walterscheid teaches (references to Wax) the method of claim 1 wherein a diameter of rigid insert 30 is equal to a diameter of cavity 14 [FIG. 3].
l. Regarding claim 15, Renforth in view of Wax and Walterscheid teaches (references to Renforth) the method of claim 1 wherein an entirety of the cavity is disposed in a single body member of pet toy body 105 [FIGS. 2B-2G].
m. Regarding claim 16, Renforth in view of Wax and Walterscheid teaches (references to Renforth) the method of claim 1 wherein rigid insert 120 is the only component that contacts the support surface and facilitates movement of the pet toy during play [ball 120 extends partially through a large bottom hole 147 of the body 105. The bottom hole 147 is sized larger than the segment of the ball 120 extending through the hole 147 to permit rotation of the ball 120. This configuration allows a person or a cat to propel the toy along a horizontal surface by pushing the toy 100, causing the ball 120 contacting the horizontal surface to rotate [0116]].

4. 	Claims 6 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Renforth (US Patent Publication 2006/0054106) in view of Wax (US 5,041,049) and Walterscheid et al. (US 9,566,532) as applied to claims 1 and 7 above, and further in view of White (US Patent Publication 2010/0064982).
a. Regarding claim 6, Renforth in view of Wax and Walterscheid teaches (references to Walterscheid) the method of claim 1 having pet toy body 105. Renforth in view of Wax and Walterscheid does not specifically teach a cord extending from said pet toy body. White teaches cord 130 extending from pet toy body 101 [a tail member 130 extending outwardly from the rear region 120. The tail member 130 may be coupled to the rear region 120; for example, by hook and loop fastener, an adhesive material and/or so forth. Additionally, the tail member 130 may be manufactured as part of mold of the main body 101 which incorporates the tail member 130 therein [0038]] for the purpose of providing a more realistic animal mouse toy for cats with a tail member extending outwardly from the rear region of the toy body to promote exercise and playful activity among household pets. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Renforth in view of Wax and Walterscheid to include a cord extending from the pet toy body as taught by White because doing so would have provided a more realistic animal mouse toy for cats with a tail member extending outwardly from the rear region of the toy body to promote exercise and playful activity among household pets.
b. Regarding claim 10, Renforth in view of Wax and Walterscheid teaches (references to Walterscheid) the pet toy of claim 7 having pet toy body 105. Renforth in view of Wax and Walterscheid does not specifically teach a cord extending from said pet toy body. White teaches cord 130 extending from pet toy body 101 [a tail member 130 extending outwardly from the rear region 120. The tail member 130 may be coupled to the rear region 120; for example, by hook and loop fastener, an adhesive material and/or so forth. Additionally, the tail member 130 may be manufactured as part of mold of the main body 101 which incorporates the tail member 130 therein [0038]] for the purpose of providing a more realistic animal mouse toy for cats with a tail member extending outwardly from the rear region of the toy body to promote exercise and playful activity among household pets. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Renforth in view of Wax and Walterscheid to include a cord extending from the pet toy body as taught by White because doing so would have provided a more realistic animal mouse toy for cats with a tail member extending outwardly from the rear region of the toy body to promote exercise and playful activity among household pets.

5. 	Claims 17-19 and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Renforth (US Patent Publication 2006/0054106) in view of Wax (US 5,041,049).
a. Regarding claim 17, Renforth teaches a pet toy for entertaining a cat and stimulating its hunt and prey instincts, the pet toy comprising a pet toy body 105 made of a single body member and a cavity entirely disposed within the single body member and a center of the cavity is aligned with a center of the pet toy body [FIGS. 2B-2G]; and a rigid insert 120 retained by the cavity such that the rigid insert is aligned with the center of the pet toy body [FIGS. 2B-2G].
Renforth does not specifically teach a rigid insert having a coefficient of friction less than that of the pet toy body, wherein the rigid insert is sized to frictionally fit within and be retained by the cavity and the rigid insert is capable of rotation about any axis when retained by the cavity. Wax teaches rigid insert 30 having a coefficient of friction less than that of the pet toy body, wherein rigid insert 30 is sized to frictionally fit within and be retained by cavity 14 and rigid insert 30 is capable of rotation about any axis when retained by cavity 14 [As best shown in FIG. 4, the underside of the body (12) has a socket (14) defining a hemisphere, col. 2 lines 19-20; spherical ball (30) is received in the socket (14) and is held in position by a retainer (40), col. 2 lines 24-25; retainer (40) has a surface (44) that forms a continuation of the hemisphere defined by the socket (14) (FIG. 2), col. 2 lines 27-29]] for the purpose of providing a toy with a smooth spherical ball received in a smooth socket which directs the movement and direction of the toy over uneven contours while maintaining solid contact with a support surface.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Renforth to include a rigid insert having a coefficient of friction less than that of the pet toy body, wherein the rigid insert is sized to frictionally fit within and be retained by the cavity and the rigid insert is capable of rotation about any axis when retained by the cavity as taught by Wax because doing so would have provided a toy with a smooth spherical ball received in a smooth socket which directs the movement and direction of the toy over uneven contours while maintaining solid contact with a support surface.
	b. Regarding claim 18, Renforth in view of Wax teaches (references to Renforth) the pet toy of claim 17 having the single body member of the pet toy body 105. Renforth further teaches the single body member of pet toy body 105 comprises at least one of plastic and hard rubber [the body 105 is plastic [0110]].
	c. Regarding claim 19, Renforth in view of Wax teaches (references to Wax) the pet toy of claim 17 wherein a diameter of rigid insert 30 is equal to a diameter of cavity 14 [FIG. 3].
	d. Regarding claim 21, Renforth in view of Wax teaches (references to Renforth) the pet toy of claim 17 wherein rigid insert 120 is the only component that contacts the support surface and facilitates movement of the pet toy during play [ball 120 extends partially through a large bottom hole 147 of the body 105. The bottom hole 147 is sized larger than the segment of the ball 120 extending through the hole 147 to permit rotation of the ball 120. This configuration allows a person or a cat to propel the toy along a horizontal surface by pushing the toy 100, causing the ball 120 contacting the horizontal surface to rotate [0116]].

6. 	Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Renforth (US Patent Publication 2006/0054106) in view of Wax (US 5,041,049) as applied to claim 17 above, and further in view of Walterscheid et al. (US 9,566,532).
a. Regarding claim 20, Renforth in view of Wax teaches (references to Renforth) the pet toy of claim 17 having rigid insert 120. Renforth in view of Wax does not specifically teach the rigid insert is heavier than the pet toy body. Walterscheid teaches rigid insert 34 is heavier than pet toy body 20 [spherical mass 34 is preferably a metal ball bearing or a glass marble. As such, the spherical mass 34 is much heavier than the weight of the hollow body 20. Accordingly, when taken as a complete system, the center of gravity for the entire rolling toy character 12 is only slightly offset from the geometrical center of the spherical mass 34. This provides the rolling toy character 12 with a very low center of gravity that makes it very difficult to tip the rolling toy character 12 onto its side. Rather, the rolling toy character 12 is far more stable in its upright position than it would be in any tipped position. If the rolling toy character 12 ever were to tip to one side, the rolling toy character 12 would immediately upright itself, col. 3 lines 16-28] for the purpose of providing a rolling toy with a smooth, rigid spherical insert disposed within a cavity of the hollow toy body that is much heavier than the weight of the hollow body so a very low center of gravity makes it very difficult to tip the rolling toy character onto its side and if the toy were to tip to one side, would immediately upright itself adding to the play value of the toy.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pet toy taught by Renforth in view of Wax to include the rigid insert is heavier than pet toy body as taught by Walterscheid because doing so would have provided a rolling toy with a smooth, rigid spherical insert disposed within a cavity of the hollow toy body that is much heavier than the weight of the hollow body so a very low center of gravity makes it very difficult to tip the rolling toy character onto its side and if the toy were to tip to one side, would immediately upright itself adding to the play value of the toy.

Response to Arguments
7.	Applicant’s arguments from the response filed on 09/19/2022 have been fully considered and will be addressed below in the order in which they appeared.
a. Applicant’s arguments from the response filed on 09/19/2022, see pages 4-5, with respect to the rejection of claims 1 and 7 under 35 U.S.C 103 have been fully considered and are at least partially persuasive. Therefore, the rejections have been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Walterscheid et al. (US 9,566,532). Examiner particularly notes the following: Applicant argues:
1.)	The combined teachings of Renforth and Wax, as described above, do not teach or suggest the claimed rigid insert and cavity of claims 1 and 7, where a center of the rigid insert and cavity are aligned with a center of a pet toy body and where the rigid body is heavier than the pet toy body. Renforth teaches a ball (120) that extends through a hole (147) of a body (105) and rotates about an axle (145) along a single axis. See Renforth, 113-117, FIG. 1A. Wax teaches a toy having a socket (14) positioned at a front of the toy and a counterweight cavity (20) positioned at a rear of the toy, where the socket (14) receives a ball (30), and the counterweight cavity (20) receives an axle (60) and ground wheels (62). See Wax, col. 2, lines 18-41; FIG. 4. Wax further teaches that the axle (60) is positioned at a balance point of the toy such that the weight is carried by the ground wheels (62). Id. at col. 2, lines 36-41. Wax does not provide any teaching of a center of a rigid insert and cavity are aligned with a center of a pet toy body. In fact, Wax teaches away from this feature because Wax teaches an axle and ground wheels being positioned at a balance point of the toy.
Examiner respectfully disagrees. Renforth teaches a pet toy comprising a pet toy body 105 having a cavity and a rigid insert 120 having a smooth surface and sized to fit within and be retained by the cavity such that the rigid insert is aligned with the center of the pet toy body [FIGS. 2B-2G]. In response to Applicant’s argues that the reference teaches away, it has been held that such nonpreferred embodiments failing to assert discovery beyond that known in the art does not constitute a “teaching away” unless such disclosure criticizes, discredits, or otherwise discourages the solution claimed. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971), In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994), In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004), (see MPEP §2124). In this case, Examiner finds neither discredit of the combination, nor destruction of the reference because Wax nowhere criticizes, discredits, or otherwise discourages a center of a rigid insert and cavity aligned with a center of a pet toy body.

2.)	Because the weight is carried by the ground wheels (62), a person having ordinary skill in the art would not be motivated to modify the spherical ball (30) of Wax to be heavier because the claimed rigid insert being heavier than the pet toy body urges the pet toy to remain upright, which indicates that the heavier rigid insert carries the weight of the pet toy. In other words, as the spherical ball (30) of Wax does not carry the weight of the action toy, but rather the ground wheels (62) carry the weight, a person having ordinary skill in the art would not be motivated to make the spherical ball (30) heavier.
Examiner respectfully disagrees. It is not the device of Wax that is modified, it is the pet toy of Renforth in view of Wax that would have been obvious to modify to have a rigid insert heavier than the pet toy body. The ground wheels of Wax are not cited or required to modify the device of Renforth.

3.)	Walterscheid teaches a rolling toy having a spherical mass (34) disposed in a hollow body (20), where the spherical mass is much heavier than the weight of the hollow body. However, the spherical mass (34) is not frictionally fit within and retained by a cavity of the hollow body (20). In fact, Walterscheid teaches that the spherical mass (34) moves within the hollow portion of the body (20), which indicates that spherical mass is not frictionally fit within the hollow body, and the spherical mass is not aligned with a center of the hollow body due to this movement within the hollow body.
Examiner respectfully disagrees. Walterscheid was not cited for teaching the spherical mass frictionally fit within the hollow body, and the spherical mass is aligned with a center of the hollow body. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

4.)	A person having ordinary skill in the art would not modify the pet toy of Renforth to include the ball (30) and socket (14) of Wax because such a modification would render the pet toy of Renforth unsatisfactory for its intended purpose. The intended purpose of the pet toy of Renforth is to have the ball (120) dispense catnip or a similar substance. Modifying the pet toy of Renforth by replacing the catnip dispensing ball (120) with the ball (30) and socket (14) of Wax would render the pet toy of Renforth unsatisfactory for its intended purpose of dispensing catnip. 
	Examiner respectfully disagrees. 
Modifying the pet toy of Renforth does not necessitate wholly replacing Renforth’s catnip dispensing ball with the ball and socket of Wax but only modifying Renforth’s ball to frictionally fit within and be retained by the cavity such that the rigid insert is capable of rotation about any axis. It is within the ability of one skilled in the art to modify the catnip dispensing ball to frictionally fit within and be retained by the cavity without rendering the pet toy unsatisfactory for dispensing catnip. 
Applicant's assertion that replacing the catnip dispensing ball with the ball and socket of Wax would render the pet toy of Renforth unsatisfactory for its intended purpose of dispensing catnip is merely an argument unaccompanied by evidentiary support, and, thus, is insufficient to rebut Examiner's finding of obviousness. Arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”). MPEP §§ 2145, 2129, 2144.03, 716.01(c).	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY R LARSEN/Examiner, Art Unit 3643